Order unanimously reversed, without costs, and matter remitted to Monroe County Family Court for further proceedings in accordance with the following memorandum: The appellant seeks reversal of an order of Family Court directing payments for the support of respondent on the ground that there is no testimony in the record showing the needs and means of the parties and that he is the father of all three children. The respondent agrees that the order should be reversed and that the matter should be remitted for a hearing at which such proof may be presented. (Appeal from order of Monroe County Family Court in support proceeding.) Present — Moule, J. P., Cardamone, Goldman, Del Vecchio and Witmer, JJ.